Citation Nr: 1634732	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-40 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an earlier effective date than October 9, 2008, for a grant of service connection for right knee strain, status-post anterior cruciate ligament (ACL) tear.

3.  Entitlement to an initial rating greater than 10 percent for right knee strain, status-post ACL tear.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had multiple periods of active duty for training (ACDUTRA) in the U.S. Army from August to December 1985 and from September 1991 to January 1992.  He also had multiple periods of active service in the U.S. Army National Guard (ANG), including from September 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of service connection for multiple sclerosis and for right knee strain, status-post ACL tear (which was characterized as a right knee disability).  The Veteran disagreed with this decision in September 2009.  He perfected a timely appeal in September 2010.

In May 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain an opinion concerning whether the Veteran's multiple sclerosis, which existed prior to service, was aggravated (permanently worsened) by service.  The Board also directed that the AOJ schedule the Veteran for an appropriate examination to determine the nature and etiology of his right knee disability.  The requested examination occurred in July 2015.  The requested opinion was obtained in September 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2015 rating decision, the RO granted the Veteran's claim of service connection for right knee strain, status-post ACL tear, assigning a 10 percent rating effective October 9, 2008.  The Veteran disagreed with this decision in June 2016 by filing a standard form, VA Form 21-0958, as is required for all appeals pending before VA effective March 24, 2015.

In June 2016, the Veteran provided a signed VA Form 21-22a appointing the attorney listed on the title page of this decision as his representative before VA.  In August 2016, the Veteran's former attorney requested that VA allow him to withdraw as the Veteran's representative.  The Board granted this motion to withdraw later in August 2016.  Given the foregoing, the attorney listed on the title page of this decision is the Veteran's current representative before VA.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, a sleep disability, a back disability, and an acquired psychiatric disability have been raised by a review of the record evidence but have not been adjudicated by the AOJ.  The Veteran filed these claims on a standard form, VA Form 21-526EZ, which was date-stamped as received by VA's Evidence Intake Center on June 13, 2016.  To date, the AOJ has not adjudicated these claims.  Accordingly, they are referred to the AOJ for appropriate action.

The issues of entitlement earlier effective date than October 9, 2008, for a grant of service connection for right knee strain, status-post ACL tear, and to an initial rating greater than 10 percent for right knee strain, status-post ACL tear, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's multiple sclerosis, which existed prior to service, was aggravated by active service.


CONCLUSION OF LAW

Multiple sclerosis was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for multiple sclerosis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred multiple sclerosis during active service.  He alternatively contends that his multiple sclerosis existed prior to service and was aggravated (permanently worsened) by service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because multiple sclerosis is recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to this claim.

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a Veteran is entitled to service connection for a disease that was present in service unless the disease was noted in an examination report at the time of entrance into service, or unless clear and unmistakable evidence shows that the Veteran contracted the disease prior to service and that the disease was not aggravated by service. Harris v. West, No. 99-7057 (Fed. Cir. Feb. 17, 2000). The correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for multiple sclerosis based on in-service aggravation of a pre-existing disease.  The Veteran contends that his multiple sclerosis existed prior to service and was aggravated (permanently worsened) by service.  A review of the record evidence reasonably supports the Veteran's assertions regarding in-service aggravation of a pre-existing disability.  The Veteran's service treatment records show that his neurologic system was normal at his enlistment physical examination when he initially enlisted in the ANG in April 1985.  Clinical evaluation of the Veteran essentially was unchanged on subsequent periodic physical examinations in June 1988, May 1989, June 1992, September 1997, and July 2001.

A private magnetic resonance imaging (MRI) scan of the Veteran's brain and orbits taken in October 1996 shows that he complained of decreased vision in the right eye for approximately 1 week.  The MRI was scheduled to rule out optic neuritis/multiple sclerosis.  The radiologist's impression was that the Veteran's MRI findings were compatible with "a demyelinating process, most likely multiple sclerosis."

Subsequent MRI scans of the Veteran's brain taken in July 2005 and in October 2006 confirmed the diagnosis of multiple sclerosis.

On private outpatient treatment with C.S., M.D., the Veteran's treating neurologist, in September 2005, the following medical history was noted with respect to the Veteran's multiple sclerosis symptoms:

[The Veteran] first had notable symptoms in October 1996.  At that time, he was very active.  He was in a master's degree program and also in full-time military...He ran every morning, worked during the day, and would go to school in the evening.  One day in October, he recalls that he had gone out for lunch and returned back to the office, and he would often take a 'power nap' for 5 to 10 minutes before returning to work.  On one day in October when doing this, he awoke from his nap and noted that he could not see from his right eye.  He says that he was completely blind in the eye.  He saw his primary doctor for this who sent him to the ophthalmologist.  The ophthalmologist got an MRI scan which was apparently positive for changes consistent with multiple sclerosis...The symptoms of right eye blindness lasted for about three or four weeks and completely resolved.  At that time, he also noted problems with some frequent urination...He said that it seemed to occur just about every fall that he would have one symptom or another.

In September 2005, the Veteran reported increased difficulty walking, a gradual decrease in bilateral leg strength, right greater than left, urinary frequency, a limp favoring the right leg, "and almost constant pain over the right side of his head."  He attributed all of these problems to his multiple sclerosis.  Physical examination showed a wide-based and ataxic gait and an inability to perform a tandem gait.  A recent MRI dated in July 2005 was reviewed.  Dr. C.S. concluded that he agreed with the diagnosis of multiple sclerosis.

In an August 2008 letter, Dr. C.S., stated that he first had seen the Veteran in September 2005 "at which time he reported that he had first developed symptoms [of multiple sclerosis] in October 1996...[which] consisted of loss of vision in the right eye.  He was evaluated at that time and diagnosed with multiple sclerosis."  Dr. C.S. reviewed the October 1996 MRI scan.  He stated that he had diagnosed the Veteran with multiple sclerosis in September 2005.  Dr. C.S. concluded:

Multiple sclerosis in itself is sometimes difficult to diagnose.  It is not unusual for patients to have symptoms of [this] disease and actually have a disease for [a] number of years before being officially diagnosed.  I feel that [the Veteran's] symptoms did start in October 1996 and this is most likely when he did develop this condition.

On VA neurology examination in April 2009, the Veteran's complaints included worsening heat intolerance, generalized weakness in both legs, deteriorating muscle strength throughout the body, worsening of equilibrium and coordination, and urinary frequency.  The VA examiner stated:

Documented symptoms of [multiple sclerosis] have existed since 1996, however a diagnosis of [multiple sclerosis] did not exist until 2005.  There are symptoms of visual impairment, urinary frequency, right leg limp, spasticity of the lower right leg, heat intolerance, limited walking ability, and balance problems.  

The Veteran's medical history included right leg weakness and numbness, including spasticity, heat intolerance, and "urination problem."  The Veteran stated that all of these problems "continued through military service."  Physical examination showed a significant antalgic gait on the right with moderate unsteadiness in the feet while ambulating, a bilateral ataxic gait, intact cranial nerves, 4-/5 muscle strength in the legs, and mild past pointing and mild dysdiadochokinesia, right worse than left.  The VA neurologist opined that the Veteran's multiple sclerosis symptoms  "clearly began prior to entering the military and, in fact, an attack of optic neuritis as well as confirmatory brain scanning showed lesions, however, no formal diagnosis of the condition was made until 2005."  This examiner stated, "Throughout military service it is unclear whether there was significant progression" of the Veteran's multiple sclerosis.  This examiner also stated, "[F]ollowing release from the military, [the Veteran] did begin to worsen in several aspects which eventually led him to be formally diagnosed in 2005."  The diagnosis was "ongoing symptoms of multiple sclerosis which has now entered a stage of 2nd chronic progressive.  His overall neurological status is considered to be moderately advanced with respect to symptoms, gait disturbance, and muscle weakness."

The Board acknowledges here that the April 2009 VA examiner stated that it was "unclear" whether the Veteran's multiple sclerosis, which existed prior to service, had been aggravated by active service.  Unfortunately, the basis for this opinion is not clear from a review of the April 2009 VA examination report.  The Court has held in this regard that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because the April 2009 VA examiner did not cite what clinical evidence, if any, supported his determination that it was "unclear" whether the Veteran's pre-existing multiple sclerosis was aggravated by service, the Board finds that this examination report is not probative on the issue of in-service aggravation of pre-existing disability.

In a September 2009 letter, Dr. C.S. identified himself as "a neurologist who specializes in diagnosis and treatment in the condition of Multiple Sclerosis."  This clinician reviewed in detail the Veteran's reported medical history of multiple sclerosis symptoms beginning in October 1996.  Dr. C.S. explained that he confirmed a diagnosis of multiple sclerosis soon after seeing the Veteran initially in September 2005 although he also explained that symptoms of multiple sclerosis had been present for several years prior to this diagnosis.  Dr. C.S. noted that the Veteran's symptoms when he first treated him in September 2005 "indicated that this symptomatology had been present for several years and probably dated to approximately 2000 or 2001."  Dr. C.S. concluded, "Again, as I first met [the Veteran] in September of 2005, I can't really more accurately date the symptoms but it is possible that the symptoms could have worsened by the stress he was under related to his active duty."

In a February 2011 letter, Dr. C.S. opined that the Veteran's multiple sclerosis presumably was aggravated by active service between September 2001 and May 2002.  He also opined that there was "a greater than 50% level of probability to link [the Veteran's] currently diagnosed primary medical condition to" active service.  The rationale for these opinions was that the Veteran was diagnosed 3 years after service separation which "means that [his] medical condition and the symptoms he had before service were made worse while in service by his stressful duties.  The timeline from active service to his diagnosis of Multiple Sclerosis supports my opinion."

In response to a request for an opinion concerning whether the Veteran's multiple sclerosis, which existed prior to service, was aggravated (permanently worsened) by service, in September 2015, a VA clinician stated:

It's well documented that [the Veteran] had significant Multiple Sclerosis symptoms before and after his military service [September 2001 to May 2002].  However, during the time period of September 2001 to May 2002, I cannot find any documentation of Multiple Sclerosis symptoms or exacerbations.  Therefore, I will opine that it is less likely than not that there was a permanent increase in multiple sclerosis beyond its natural progress in service.

The Board notes here that it is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The September 2015 VA examiner improperly relied on the lack of in-service complaints of or treatment for multiple sclerosis between September 2001 and May 2002 as support for his negative nexus opinion concerning whether the Veteran's pre-existing multiple sclerosis was aggravated by active service.  This rationale clearly violates the Court's holdings in Buchanan and Barr.  Having reviewed the September 2015 VA examiner's opinion, the Board finds that it is less than probative on the issue of whether the Veteran's multiple sclerosis, which existed prior to service, was aggravated by active service.  

The Veteran has contended that his multiple sclerosis existed prior to service and was aggravated (permanently worsened) by service.  The record evidence supports his assertions concerning in-service aggravation of pre-service multiple sclerosis.  It shows that multiple sclerosis clearly and unmistakably existed prior to service as demonstrated by the private MRI scan of the Veteran's brain taken in October 1996 which produced findings consistent with multiple sclerosis.  It also shows that multiple sclerosis clearly and unmistakably was aggravated by active service as Dr. C.S. opined in February 2011.  The Board acknowledges here that Dr. C.S. suggests both that the Veteran's multiple sclerosis began in approximately October 1996 and in approximately 2000-2001.  The Board also acknowledges that Dr. C.S. conceded in his September 2009 letter that he was unable to "more accurately date the symptoms" that the Veteran experienced prior to being diagnosed with multiple sclerosis in 2005 (other than providing an approximate onset date) because he had not treated the Veteran prior to 2005.  Nevertheless, Dr. C.S. opined in February 2011 that the Veteran's multiple sclerosis existed prior to service and was aggravated by service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  And, as discussed above, the VA examiner's opinions in April 2009 and in September 2015 concerning in-service aggravation of pre-service disability are not probative.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for multiple sclerosis have been met.


ORDER

Entitlement to service connection for multiple sclerosis is granted.


REMAND

The Veteran also contends that he is entitled to an earlier effective date than October 9, 2008, for the grant of service connection for right knee strain, status-post ACL tear, and to a higher initial rating than 10 percent for right knee strain, status-post ACL tear.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

As noted in the Introduction, the AOJ granted service connection for right knee strain, status-post ACL tear, in a September 2015 rating decision.  As also noted in the Introduction, the Veteran disagreed with this rating decision by filing a VA Form 21-0958 (as is now required to initiate an appeal) in June 2016.  He requested an earlier effective date than October 9, 2008, for the grant of service connection for right knee strain, status-post ACL tear, and a higher initial rating than 10 percent for right knee strain, status-post ACL tear.  To date, however, the AOJ has not promulgated a Statement of the Case (SOC) on either of these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his attorney on the claims of entitlement to an earlier effective date than October 9, 2008, for a grant of service connection for right knee strain, status-post ACL tear, and entitlement to an initial rating greater than 10 percent for right knee strain, status-post ACL tear.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to an earlier effective date than October 9, 2008, for a grant of service connection for right knee strain, status-post ACL tear, and entitlement to an initial rating greater than 10 percent for right knee strain, status-post ACL tear.  A copy of any SOC should be associated with the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


